In an action for a declaratory judgment and for other relief, defendant Merchants Mutual Insurance Company appeals from an order of the Supreme Court, Queens County, dated March 7, 1962, which denied its motion to dismiss the complaint for failure to state a cause of action against it. The complaint commingles plaintiffs’ claims for damages for personal injuries sustained as a result of the defendant Johnsson’s negligence in the operation of his automobile, with plaintiffs’ demand for a declaratory judgment respecting the defendant insurance company’s liability for such claims under an automobile liability insurance policy issued by it to defendant Johnsson. Order affirmed, without costs (cf. Post v. Metropolitan Cas. Ins. Co., 227 App. Div. 156, affd. 254 N. Y. 541; De Abreu v. Lumbermens Mut. Cas. Co., 32 Misc 2d 634; Maryland Cas. Co. v. Pacific Co., 312 U. S. 270). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.